IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 132 MAL 2015
                                          :
                    Cross-Petitioner      :
                                          : Cross Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
            v.                            :
                                          :
                                          :
SHAWN AMIR HARRIS,                        :
                                          :
                    Respondent            :
                                          :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2017, the Cross Petition for Allowance of

Appeal is DENIED.